Name: EEC: Regulation No 141 of the Council exempting transport from the application of Council Regulation No 17
 Type: Regulation
 Subject Matter: prices;  transport policy;  competition
 Date Published: nan

 Avis juridique important|31962R0141EEC: Regulation No 141 of the Council exempting transport from the application of Council Regulation No 17 Official Journal 124 , 28/11/1962 P. 2751 - 2751 Finnish special edition: Chapter 7 Volume 1 P. 0036 Swedish special edition: Chapter 7 Volume 1 P. 0036 Danish special edition: Series I Chapter 1959-1962 P. 0258 English special edition: Series I Chapter 1959-1962 P. 0291 Greek special edition: Chapter 07 Volume 1 P. 0030 Spanish special edition: Chapter 07 Volume 1 P. 0057 Portuguese special edition Chapter 07 Volume 1 P. 0057 REGULATION No 141 OF THE COUNCIL exempting transport from the application of Council Regulation No 17 THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 67 thereof; Having regard to the first Regulation made in implementation of Articles 85 and 86 of the Treaty (Regulation No 17) of 6 February 1962, as amended by Regulation No 59 of 3 July 1962; Having regard to the proposal from the Commission; Having regard to the Opinion of the Economic and Social Committee; Having regard to the Opinion of the Assembly; Whereas, in pursuance of the common transport policy, account being taken of the distinctive features of the transport sector, it may prove necessary to lay down rules governing competition different from those laid down or to be laid down for other sectors of the economy, and whereas Regulation No 17 should not therefore apply to transport; Whereas, in the light of work in hand on the formulation of a common transport policy, it is possible, as regards transport by rail, road and inland waterway, to envisage the introduction within a foreseeable period of rules of competition ; whereas, on the other hand, as regards sea and air transport it is impossible to foresee whether and at what date the Council will adopt appropriate provisions ; whereas accordingly a limit to the period during which Regulation No 17 shall not apply can be set only for transport by rail, road and inland waterway; Whereas the distinctive features of transport make it justifiable to exempt from the application of Regulation No 17 only agreements, decisions and concerted practices directly relating to the provision of transport services; HAS ADOPTED THIS REGULATION: Article 1 Regulation No 17 shall not apply to agreements, decisions or concerted practices in the transport sector which have as their object or effect the fixing of transport rates and conditions, the limitation or control of the supply of transport or the sharing of transport markets ; nor shall it apply to the abuse of a dominant position, within the meaning of Article 86 of the Treaty, within the transport market. Article 2 The Council, taking account of any measures that may be taken in pursuance of the common transport policy, shall adopt appropriate provisions in order to apply rules of competition to transport by rail, road and inland waterway. To this end, the Commission shall, before 30 June 1964, submit proposals to the Council. Article 3 Article 1 of this Regulation shall remain in force, as regards transport by rail, road and inland waterway, until 31 December 1965. Article 4 This Regulation shall enter into force on 13 March 1962. This provisions shall not be invoked against undertakings or associations of undertakings which, before the day following the date of publication of this Regulation in the Official Journal of the European Communities, shall have terminated any agreement, decision or concerted practice covered by Article 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Paris, 26 November 1962. For the Council The President B. MATTARELLA